                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH C.AROLINA
                                 WESTERN DIVISION
                         Criminal No. 5:18-CR-176-1D
                            Civil No. 5:21-CV-353-D


CARLTON ROY HUGHES,                         )
                                            )
                     Petitioner,            )
                                            )
      V.                                    )                   ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to 'Rule 4(b) of the Rules Governing

§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings, or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate, Set Aside or Correct

Sentence, within forty (40) days of the filing of this order.



       SO ORDERED. This -1..._ day of September, 2021.




                                        JAES C. DEVER Ill
                                        UNITED STATES DISTRICT JUDGE




           Case 5:18-cr-00176-D Document 258 Filed 09/03/21 Page 1 of 1
